      Case: 1:19-cv-02009 Document #: 1 Filed: 03/22/19 Page 1 of 13 PageID #:1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

DEREK A. VENTRESCA,

                      Plaintiff,
                                                     Case No. 1:19-cv-02009
               v.
                                                     Judge
LAKE COUNTY, JOHN IDLEBURG,
                                                     JURY TRIAL DEMANDED
ARMOR CORRECTIONAL HEALTH
SERVICES, INC., and ERIC MIZUNO,

                      Defendants.

                                         COMPLAINT

       Plaintiff DEREK A. VENTRESCA, by and through his undersigned attorneys, presents

this Complaint against Defendants LAKE COUNTY, JOHN IDLEBURG, ARMOR

CORRECTIONAL HEALTH SERVICES, INC., and ERIC MIZUNO (collectively,

“Defendants”) and alleges as follows:

                                     Nature of This Action

       1.      This is an action for money damages brought pursuant to 42 U.S.C. § 1983.

       2.      On or about August 25, 2016, Plaintiff was brought to the Lake County Sheriff’s

Adult Corrections Facility (“Lake County Jail”) for intake, booking, and pre-trial detention.

       3.      At the time of his incarceration, Plaintiff was taking medically-prescribed

Suboxone as treatment for his heroin addiction. Although Plaintiff made Defendants aware of

this medical treatment during his medical intake interview on August 25, 2016, they refused to

allow him to continue this treatment as part of their own policy and practice. Instead he was

forced to abandon this prescribed treatment or any type of medication-assisted opioid withdrawal

treatment and forced to undergo detoxification. After release from Lake County Jail in April
      Case: 1:19-cv-02009 Document #: 1 Filed: 03/22/19 Page 2 of 13 PageID #:2




2017 to home confinement on the condition, among others, that he continue to refrain from using

heroin, Plaintiff relapsed and was again imprisoned in Lake County Jail pending trial.

       4.      When asked about whether officials in the Lake County Sheriff’s Office discussed

how to prevent improper medical care and lawsuits arising from it, Chief Deputy Sheriff Dave

Wathen, the former warden of Lake County Jail stated:

               For the most part, we believe that these claims are frivolous
               because people wind up being paid and that goes throughout the
               facility. And then other inmates just feed off of that because they
               know that, a lot of times, it’s easier and costs less money to give
               them something to go away. And that’s what a lot of them do, in
               my opinion.

Mr. Wathen’s testimony demonstrates that the Lake County Sheriff’s Office does not take claims

of improper medical care seriously or make efforts to prevent improper medical care.

       5.      Through this action, Plaintiff seeks money damages for the harms he has suffered

from unconstitutional deliberate indifference to his serious medical needs.

                             The Parties, Venue, and Jurisdiction

       6.      Plaintiff DEREK A. VENTRESCA is a resident of the State of Illinois. Plaintiff

was confined at Lake County Jail in Waukegan, Illinois at the time of certain of the events

described in this Complaint. Plaintiff is no longer incarcerated.

       7.      Defendant LAKE COUNTY is a county incorporated under the laws of the State

of Illinois. Under Illinois law, Lake County is required to pay a judgment entered against the

Sheriff or any employees of the Lake County Sheriff’s Office. Therefore Lake County is named

in this Complaint as an indispensable party pursuant to Federal Rule of Civil Procedure

19(a)(1)(B) solely in its capacity as indemnitor of the Sheriff and employees of the Lake County

Sheriff’s Office.




                                                 2
      Case: 1:19-cv-02009 Document #: 1 Filed: 03/22/19 Page 3 of 13 PageID #:3




       8.      Defendant JOHN IDLEBURG currently serves in the elected position of Sheriff

of Lake County, Illinois (the “Sheriff’s Office”). Sheriff Idleburg is sued solely in his official

capacity. At the time of the events at issue in this Complaint, Mark Curran served as the Sheriff

of Lake County, Illinois. The Sheriff’s Office is an office of a county incorporated under the

laws of the State of Illinois. The Sheriff’s Office is responsible for the administration of the

Lake County Jail.

       9.      At all relevant times, the individual vested with final policy making authority for

the Sheriff’s Office was Sheriff Curran.

       10.     Defendant ARMOR CORRECTIONAL HEALTH SERVICES, INC. (“Armor”)

serves as the Lake County Jail’s provider of medical services at all relevant times to this

Complaint, and is responsible for providing inmates with appropriate medical care. With respect

to each of the acts or omissions set forth herein, Defendant Armor acted under color of law in

maintaining and implementing an unconstitutional practice, policy, and/or custom of deliberate

indifference to inmate medical needs. Under the terms of Armor’s agreement with Defendant

Lake County, Armor has the responsibility of providing for prescribing and administering

medication to inmates. Defendant Armor also agreed to “ensure that inmates entering Lake

County on prescription medication continue to receive this medication in a timely fashion as

prescribed or through acceptable alternate medication are provided as evidenced based clinically

indicated.” However, Defendants Armor and the Sheriff’s Office as a matter of practice, policy,

and/or custom refuse to provide for the continuation of prescription medication for opioid

addiction withdrawal such as had been taken by Plaintiff at the time he was incarcerated and

instead, force detoxification. The policy of flat out refusing to provide for the continuation of

prescription medication for opioid addiction is not based on the individual assessment of the



                                                  3
        Case: 1:19-cv-02009 Document #: 1 Filed: 03/22/19 Page 4 of 13 PageID #:4




medical needs of any individual inmate, including Plaintiff. Based on Plaintiff’s investigation,

he is informed and believes that this policy is not included in any policy manual governing

medical care for inmates.

         11.   Defendant ERIC MIZUNO served as a doctor-Medical Director at Lake County

Jail. Defendant Mizuno was responsible for the supervision of all medical personnel employed

at Lake County Jail. Defendant Mizuno no longer works at the Lake County Jail. With respect

to each of the acts or omissions set forth herein, Defendant Mizuno acted under color of law.

         12.   Venue is proper in the United States District Court for the Northern District of

Illinois pursuant to 28 U.S.C. § 1391(b) because the events and/or omissions giving rise to the

claims stated herein occurred in Lake County, Illinois, within the Northern District of Illinois.

         13.   The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1343(a) and §

1331.

         14.   Each Defendant is subject to the exercise of personal jurisdiction in the Northern

District of Illinois for the acts or omissions set forth herein, each of which occurred within the

Northern District of Illinois.

                                               Facts

         15.   On or about August 25, 2016, Plaintiff Derek A. Ventresca was brought to the

Lake County Jail for intake, booking, and pre-trial detention.

         16.   At that time, Plaintiff had not received a trial for, or been convicted of, the

offenses for which he was being detained.

         17.   On August 25, as part of the booking process, Plaintiff was given a medical intake

interview by Kyle Connor, a licensed practical nurse employed by Defendant Armor. The

purpose of the medical intake interview was to obtain information from Plaintiff about his health,

medical history, and any medications he was currently taking.
                                                  4
      Case: 1:19-cv-02009 Document #: 1 Filed: 03/22/19 Page 5 of 13 PageID #:5




       18.     During the interview, Plaintiff advised Nurse Connor that he was addicted to

heroin and that it had been three years since his last injection. He stated that he was taking

medically-prescribed Suboxone to treat his heroin addiction which he was required to take daily

by an orally-ingested strip. Plaintiff advised that he had not taken Suboxone since August 22,

the day before he had been arrested. He also stated that he previously had problems withdrawing

from heroin.

       19.     Nurse Connor was not permitted to order or prescribe medication, but passed this

information to another nurse practitioner, Mellody Standiford, also an employee of Defendant

Armor. On August 27, Nurse Standiford did not order continuation of Plaintiff’s medically-

prescribed Suboxone treatment but instead, ordered medications for Plaintiff according to

Defendant Armor’s standard protocol designed to treat the effects of withdrawal from Suboxone:

essentially ibuprofen, anti-diarrhea, and anti-nausea medications.

       20.     On August 29, 2016, Nurse Practitioner Patricia McDougall completed an urgent

referral task entered by Nurse Connor in connection with Plaintiff’s Suboxone treatment.

McDougall did not personally evaluate or examine Plaintiff at that time, nor did she order or

prescribe a continuation of Plaintiff’s Suboxone treatment or refer Plaintiff to Defendant Mizuno

for continuation of Plaintiff’s Suboxone treatment.

       21.     On September 1, 2016, Defendant Mizuno approved the medications ordered on

August 27, 2016 for Plaintiff’s Suboxone withdrawal. Defendant Mizuno did not personally

evaluate or examine Plaintiff at that time. Neither Defendant Mizuno nor any of the other

medical staff ordered or prescribed a continuation of the Suboxone medication Plaintiff had been

taking prior to his arrest as part of his medication-assisted treatment of heroin addiction.




                                                  5
         Case: 1:19-cv-02009 Document #: 1 Filed: 03/22/19 Page 6 of 13 PageID #:6




          22.   The decision to discontinue Plaintiff from his prescribed Suboxone medication

was not based on any clinical judgment of Defendant Mizuno, Defendant Armor, or its

employees. Rather, it was the undisclosed policy of Defendants Armor and the Sheriff’s Office

to discontinue the Suboxone medication that had been prescribed Plaintiff and to force

detoxification regardless of whether the discontinuation of Suboxone treatment was medically

proper. In the words of Defendant Mizuno, “It was not Armor’s practice . . . to continue anyone

on a Methadone or Suboxone replacement program. . . . It just wasn’t the protocol.”

          23.   This policy of discontinuing medically-prescribed addiction treatment and forcing

detoxification was also the policy of Defendant Sheriff’s Office. Defendants did not disclose

this policy to Plaintiff, it was not set forth in any written policy, and it is directly contradicted by

the written policies of Defendants.

          24.   The Sheriff’s Office Policy and Procedure Manual, Medical Services policy,

provides that “[u]pon admission to the jail, inmate’s records will be reviewed and the health

authority will determine the need for follow-up treatment[, and i]nmates with special needs (i.e. a

chronic illness . . .) will be identified.” (Policy and Procedure Manual, Medical Services ¶ 25.)

The Manual also states that “[a]ny inmate requesting a special needs program will be given due

consideration and will have a program tailored to that inmate, if it is found to be appropriate.”

(Id. ¶ 26.) In addition, “[i]nmates with chronic conditions such as hypertension, diabetes and

other diseases receive periodic care and treatment that includes monitoring of medications,

laboratory testing and use of chronic care clinics. Medications are monitored and / or adjusted as

needed in accordance with the established treatment plan and at a physician’s discretion.” (Id.

¶ 75.)




                                                   6
      Case: 1:19-cv-02009 Document #: 1 Filed: 03/22/19 Page 7 of 13 PageID #:7




        25.      Nevertheless, although the Manual says that “[i]nmates have access to a chemical

dependency treatment program” and establishes “minimum” standards for “the clinical

management of chemically dependent inmates” “[w]hen a chemical dependency program exists”

(id. ¶¶ 58–59), it is clear from Defendant Mizuno that the Lake County Jail does not in fact

provide “access to a chemical dependency treatment program” for continuing medically-

prescribed addiction treatment or in any way meet the minimum standards, which include:

              a. A standardized diagnostic needs assessment administered to determine the extent

                 of use, abuse, dependency, and/or codependency

              b. An individualized treatment plan developed and implemented by a

                 multidisciplinary clinical team that includes medical, mental health, and substance

                 abuse professionals

              c. Prerelease relapse-prevention education, including risk management

              d. Inmate involvement in aftercare discharge plans

(Id. ¶ 59.)

        26.      Defendant Mizuno has conceded that opioid addiction is an illness. Opioid use

disorder is a chronic brain disease with potentially deadly complications. Signs of opioid use

disorder include craving, increasing tolerance to opioids, withdrawal symptoms, and a loss of

control.

        27.      Like other chronic diseases, opioid use disorder often involves cycles of relapse

and remission. Without treatment or other recovery, patients with opioid use disorder are

frequently unable to control their use of opioids. Opioid use disorder is progressive and can

result in disability or premature death.




                                                  7
      Case: 1:19-cv-02009 Document #: 1 Filed: 03/22/19 Page 8 of 13 PageID #:8




       28.     Drug addiction is a “disability” under the Americans with Disabilities Act. See 42

U.S.C. §§ 12102 and 12131(2); 28 C.F.R. § 35.108 (“The phrase physical or mental impairment

includes, but is not limited to . . . drug addiction, and alcoholism.”).

       29.     Although the Americans with Disabilities Act does not apply to current active

users of illegal drugs, it does apply to people like Plaintiff who was participating in a supervised

drug rehabilitation program. See 42 U.S.C. § 12210(a), (b); Thompson v. Davis, 295 F.3d 890,

896 (9th Cir. 2002); Collings v. Longview Fiber Co., 63 F.3d 828, 831–32 (9th Cir. 1995).

       30.     One medication used in the medication-assisted treatment of heroin addiction is

Suboxone, which contains buprenorphine and naloxone. Suboxone has been approved by the

United States Food and Drug Administration for treatment of opioid dependence. Suboxone

helps to prevent the “high” of taking opioids, suppresses withdrawal, and reduces cravings.

Buprenorphine is a partial agonist that activates opioid receptors approximately 20 to 40 percent.

       31.     Buprenorphine binds tightly to the opioid receptor so that someone taking one of

these medications is not able to feel a “high” from taking heroin or fentanyl because those drugs

are not able to activate the opioid receptor. Buprenorphine also facilitates extinction learning,

because patients learn that they will not get the same “high” from taking drugs like heroin or

fentanyl.

       32.     Buprenorphine has been clinically proven to reduce opioid use more than (1) no

treatment, (2) outpatient treatment without medication, (3) outpatient treatment with placebo

medication, and (4) detoxification only.

       33.     Medication-assisted treatment of addiction using drugs such as buprenorphine is

far more effective than detoxification alone, which produces very poor outcomes. Forced

detoxification, such as Plaintiff suffered here, is especially dangerous for people with opioid use



                                                   8
      Case: 1:19-cv-02009 Document #: 1 Filed: 03/22/19 Page 9 of 13 PageID #:9




disorder who are incarcerated. Prisoners with opioid use disorder have a heightened risk for

relapse and overdose.

        34.      For example, the President’s Commission on Combating Drug Addiction and the

Opioid Crisis found that “[i]n the weeks following release from jail or prison, individuals with or

in recovery from [opioid use disorder] are at elevated risk of overdose and associated fatality.”1

        35.      As the Commission further recognized, “[medication-assisted treatment of opioid

addiction] has been found to be correlated with reduced risk of mortality in the weeks following

release and in supporting other positive outcomes. A large study of individuals with [opioid use

disorder] released from prison found that individuals receiving [medication-assisted treatment]

were 75% less likely to die of any cause and 85% less likely to die of drug poisoning in the first

month after release.” Id.

        36.      The American Society of Addiction Medicine, the leading professional society in

the country on addiction medicine, also recommends use of medication-assisted treatment for

people with opioid use disorder in the criminal justice system.2

        37.      The National Commission on Correctional Health Care has also adopted a

position statement calling for the “[c]ontinuation of prescribed medications for substance use

disorders,” such as buprenorphine and methadone.3

        38.      The United States Department of Justice’s Adult Drug Court Discretionary Grant

Program has gone even further, requiring grantees to permit the use of medication-assisted

treatment.4

1
  Final Report at 72 (2017), available at
https://www.whitehouse.gov/sites/whitehouse.gov/files/images/Final_Report_Draft_11-1-2017.pdf
2
  Kyle Kampman & Margaret Jarvis, American Society of Addiction Medicine (ASAM) National Practice Guideline
for the Use of Medications in the Treatment of Addiction Involving Opioid Use, 9 J. Addict. Med. 1, 10 (2015),
https://www.asam.org/docs/default-source/practice-support/guidelines-and-consensus-docs/asam-national-practice-
guideline-supplement.pdf
3
  National Commission on Correction Health Care, Substance Use Disorder Treatment for Adults and Adolescents,
NCCHC (Oct. 23, 2016), https://www.ncchc.org/substance-use-disorder-treatment-for-adults-and-adolescents.

                                                      9
     Case: 1:19-cv-02009 Document #: 1 Filed: 03/22/19 Page 10 of 13 PageID #:10




        39.       As recognized by these authorities, opioid use disorder is a chronic relapsing

condition that requires medically-appropriate treatment just like other chronic diseases. Once

patients start on drugs such as buprenorphine, they need to be maintained on that treatment under

medical supervision to give them the best chances of success.

        40.       In April 2017, after having been incarcerated without trial for approximately eight

months, Plaintiff was released to home confinement on the condition, among others, that he

continue to refrain from using heroin. In August 2017, he relapsed in addiction and resumed

using heroin, and later was again imprisoned in Lake County Jail pending trial. A contributing

factor to his relapse was his forced withdrawal from Suboxone during the time of his

incarceration.

        41.       Plaintiff filed grievances through the Lake County Jail’s grievance system. Those

grievances failed to resolve Plaintiff’s need for medical care. Plaintiff did not file a grievance

regarding Defendants’ policy against continuous medically prescribed Suboxone because that

policy was not disclosed to him during the time of his incarceration. He first learned of the

policy when Defendant Mizuno disclosed the existence of this policy during his deposition taken

on December 3, 2018. Similarly, Plaintiff did not become aware until this December 3, 2018

deposition that his relapse into heroin addiction, were in part caused by Defendants’ policy of

refusing to provide Suboxone to inmates but instead forcing them to undergo cold-turkey

detoxification.

                                              COUNT I
                             (42 U.S.C. § 1983 – Deliberate Indifference)

        42.       Plaintiff realleges paragraphs 1 through 41 as if fully set forth herein.



4
 U.S. Dep’t of Justice, Adult Court Discretionary Grant Program FY 2018 Competitive Grant Announcement, OMB
No. 1121-0329 (2018), https://www.bja.gov/funding/DrugCourts18.pdf.

                                                    10
    Case: 1:19-cv-02009 Document #: 1 Filed: 03/22/19 Page 11 of 13 PageID #:11




       43.        Defendant Mizuno was aware that Plaintiff had an objectively serious medical

need in the form of his heroin addiction alleged in paragraph 18, but nonetheless deprived him of

access to appropriate treatment for that need, disregarding the excessive risk that a lack of

treatment posed to Plaintiff’s health and safety.

       44.        Defendant Mizuno’s conduct violated Plaintiff’s Fourteenth Amendment due

process rights.

       45.        Plaintiff was harmed by the unconstitutional deliberate indifference to his serious

medical needs, including but not limited to further suffering and lack of treatment for his heroin

addiction alleged in paragraph 18 herein, resulting in relapse alleged in paragraph 40.

       WHEREFORE, Plaintiff Derek A. Ventresca requests judgment as follows:

       a.         Entering judgment against Defendant Mizuno;

       b.         Awarding Plaintiff compensatory damages;

       c.         Awarding Plaintiff’s attorneys’ fees and costs; and

       d.         Awarding any other relief that the Court deems just.

                                           COUNT II
                   (42 U.S.C. § 1983 – Monell Claim for Deliberate Indifference)

       46.        Plaintiff realleges paragraphs 1 through 45 as if fully set forth herein.

       47.        Defendants Armor and the Sheriff’s Office had a practice, policy, and/or custom

of refusing to continue medication-assisted treatment for opioid addiction, including forcing

detoxification of inmates who had been taking medically-prescribed Suboxone, despite the fact

that medication-assisted treatment of addiction is far more effective than detoxification alone,

which produces very poor outcomes, including an increased risk of relapse and overdose.

Defendants Armor and the Sheriff’s Office implemented this practice, policy, and/or custom

through Armor’s employees, including Defendant Mizuno.

                                                    11
    Case: 1:19-cv-02009 Document #: 1 Filed: 03/22/19 Page 12 of 13 PageID #:12




       48.     This practice, policy, and/or custom resulted in Plaintiff being given improper

medical treatment, including discontinuing his medically-prescribed Suboxone treatment for his

heroin addiction and being forced to undergo detoxification. Thus, this practice, policy, and/or

custom resulted in deliberate indifference to Plaintiff’s heroin addiction, leading to relapse

alleged in paragraph 40.

       49.     This practice, policy, and/or custom of refusing to continue medication-assisted

treatment for opioid addiction and forcing detoxification has resulted in the deprivation of

appropriate medical care not just to Plaintiff, but to other inmates as well, increasing their risk of

relapse and overdose. Thus, this practice, policy, and/or custom resulted in deliberate

indifference to those inmates’ opioid addictions.

       50.     Defendant Lake County is obligated under Illinois law to indemnify Defendant

Sheriff’s Office for judgments awarded against it.

       51.     Plaintiff was harmed by the unconstitutional deliberate indifference to his serious

medical need, including but not limited to further suffering and lack of treatment for his heroin

addiction alleged in paragraph 18 herein, resulting in relapse alleged in paragraph 40.

       WHEREFORE, Plaintiff Derek A. Ventresca requests judgment as follows:

       a.      Entering judgment against Defendant Sheriff’s Office and Defendant Armor;

       b.      Awarding Plaintiff compensatory damages;

       c.      Awarding Plaintiff’s attorneys’ fees and costs;

       d.      Ordering that Defendant Lake County shall indemnify the Sheriff’s Office for any

               judgment for damages arising from its actions; and

       e.      Awarding any other relief that the Court deems just.




                                                  12
     Case: 1:19-cv-02009 Document #: 1 Filed: 03/22/19 Page 13 of 13 PageID #:13




Dated: March 22, 2019                  Respectfully submitted,

                                       DEREK A. VENTRESCA

                                       By: /s/ Michael R. Hassan
                                           One of His Attorneys
                                           Michael R. Hassan
                                           mhassan@porterwright.com
                                           Andrew Foreman
                                           aforeman@porterwright.com
                                           Porter Wright Morris & Arthur LLP
                                           321 North Clark Street, Suite 400
                                           Chicago, IL 60654
                                           312-756-8500



559534




                                         13
